DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 04/30/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the rejection(s) under 35 U.S.C. § 103 of amended claim 1, applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that Helming does not disclose the newly added limitation “when the movable portion is located in either one of the injection molding position and the molding position, the adjustment end face of the substrate of the movable portion remains in a portion of the mould chamber that is located in the first mould body”. 
This argument is not found persuasive because Helming discloses that when the movable portion is located in the molding position, the adjustment end face of the substrate of the movable portion remains in a portion of the mould chamber that is located in the first mould body (when the central movable portion is located in the molding position, 141 of 140 of the central movable portion remains in a portion of the mould chamber 200 that is located in 110: See annotated F16 below). Thus, Helming discloses and meets the argued limitation. 


    PNG
    media_image1.png
    555
    713
    media_image1.png
    Greyscale

Examiner acknowledges that Helming does not disclose that the adjustment end face of the substrate of the movable portion remains in a portion of the mould chamber that is located in the first mould body when the movable portion is located in the injection molding position in the used/illustrated embodiment (see annotated F12 below).

    PNG
    media_image2.png
    614
    697
    media_image2.png
    Greyscale

However, this limitation is currently claimed as being in the alternative, and therefore, optional. Furthermore, since Helming discloses to plunge the movable portions to a “predetermined depth into the cavity 200” (P0027 and P0037) and that the “plunge depth” of the movable portions is an “important” and modifiable “parameter for influencing the degree of foaming of the component” (P0033 and P0040) while a person having ordinary skill in the art would have understood/recognized/known that the plunge depth, also known as the stroke or moving/sliding distance, of movable portions is an optimizable result-effective variable that dictates the degree of foaming (e.g. decreasing the plunge depth of a movable 


See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that examiner “has failed to provide an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness” for combining selected elements of Helming et al. with selected elements of Naruta and/or Ozaka, the examiner respectfully submits that: 1) the rejection provides clear and sufficient teachings/evidence, rationales, and articulated reasoning for combining Helming with selected elements of Naruta and/or Ozaka; 2) applicant does not present evidence of why the teachings/evidence/rationales/reasons presented in the rejection are insufficient to support the legal conclusion of obviousness for the proposed modifications; and 3) the obvious analysis and proposed modifications presented in the rejections are in accordance with MPEP §§ 2112.01 I and MPEP 2113, and therefore, the 103 rejections are proper. 
For all the reasons set forth above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US 20130328229) in view of Naruta (JP 2011025450A with English machine translation). All references are of record. 
In the specification and figures, Helming suggests a processing method substantially as instantly claimed by the applicant. 
Regarding claim 1, Helming discloses a processing method for molding a foamed polymer (Abstract, P0001, P0006, P0025, P0036-0040, F11-16, and claim 1), which comprises molding a mixture (301) of a polymer material (“plastic”: P0028-0029) and a foaming agent (“blowing agent”: P0029 & P0044) in a space of a mould chamber (200) into a molded article (300) having a predetermined shape (P0025 and F11-16), wherein, the shape of the entire space of the mould chamber is an injection molding shape that is different from the shape of the molded article before the mould chamber is fully filled with the mixture (200 has an injection molding shape, illustrated in F12-13 , that is different/smaller from the shape of the molded article 300 before 200 is fully filled with 301: P0027-0028, P0037-0038 and F11-13), and a shape of at least one local part (220) of the mould chamber is changed after the space of 
wherein a mould (100) comprises:
a first mould body (110), having a first mould surface (lower surface of 110: see F11-12);
a second mould body (120), connectable to the first mould body in an overlapping manner, and having a second mould surface (upper surface of 120) facing to the first mould surface, wherein the mould chamber (200) is located between the first mould surface and the second mould surface (P0027, P0036 & F11-12); 
the movable portion (movable central portion of mold 100), having a substrate (140), slidably arranged in the first mould body (140 slidably arranged in 110: P0036-0037), and the substrate of the moveable portion reciprocally moveable directly between an injection molding position (“extended 
wherein, when the substrate (140) of the movable portion is located in the injection molding position (extended position), the mould chamber (200) has a size that is defined by the first mould surface (annotated as MS110) of the first mould body, the second mould surface (annotated as MS120) of the second mould body, the adjustment end face (annotated 141) of the substrate of the movable portion, and an exterior peripheral surface (annotated 140PS) of the substrate of the movable portion being located adjacent to the adjustment end face (P0015, P0027, annotated F12 illustrating 140 in the extended position and 200 in the injection molding position); 

    PNG
    media_image3.png
    565
    677
    media_image3.png
    Greyscale

wherein, when the substrate (140) of the movable portion is located in the molding position (end position), the mould chamber (200) has a size that is defined by the first mould surface (annotated as 

    PNG
    media_image1.png
    555
    713
    media_image1.png
    Greyscale

wherein the exterior peripheral surface of the substrate of the movable portion (annotated 140PS) and the adjustment end face of the substrate of the movable portion (annotated 141) are located in a center portion of the first mould surface … (140PS and 141 of 140 of the central movable portion are located substantially in a center portion of the first mould surface annotated as MS110: see annotated F12 below); and

    PNG
    media_image4.png
    542
    586
    media_image4.png
    Greyscale



	 Helming does not disclose that the adjustment end face of the substrate of the movable portion remains in a portion of the mould chamber that is located in the first mould body when the movable portion is located in the injection molding position in the used/illustrated embodiment (see annotated F12 below).

    PNG
    media_image2.png
    614
    697
    media_image2.png
    Greyscale

However, since Helming discloses to plunge the movable portions to a “predetermined depth into the cavity 200” (P0027 and P0037) and that the “plunge depth” of the movable portions is an “important” and modifiable “parameter for influencing the degree of foaming of the component” (P0033 and P0040) while a person having ordinary skill in the art would have known/recognized that the plunge depth, also known as the stroke or moving/sliding distance, of movable portions is an optimizable result-effective variable that dictates the degree of foaming (e.g. decreasing the plunge depth of a movable portion yields the predictable result of  decreasing the degree of foaming while increasing the plunge depth of a movable portion yields the predictable result of  increasing the degree of foaming), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Helming by 
Helming does not necessarily disclose that the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion are spaced apart from all the outer edges of the first mould surface because it is not clearly envisaged from Helming’s drawings and Helming is silent about the positions of the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion with respect to all outer edges of the first mould surface.
In the same field of endeavor, methods for molding foamed articles, Naruta teaches to arrange an exterior peripheral surface (annotated 2ps) of a movable portion (2) and an adjustment end face (2a) of the movable portion (2) such that they are located in a center portion of a first mould surface (3a) and are spaced apart from all outer edges (annotated 3oe) of the first mould surface (3a) for the benefit(s) of 

    PNG
    media_image5.png
    362
    496
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    316
    436
    media_image6.png
    Greyscale

Since Helming teaches/envisions that positioning/arrangement of the movable portion(s) with respect to the first mould surface is modifiable to control/increase foaming of the mixture in a selected locally limited section of the mould chamber with respect to the first mould surface for the benefit(s) of allowing greater flexibility in the design of products and/or producing products having foamed/low-density sections molded in the selected locally limited section as well as un-foamed/high-density sections (Abstract, P0007-0010, P0024, P0033-0032, P0040, and F1-18), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Helming in view of Naruta by positioning/arranging the exterior peripheral surface of the substrate of the movable portion and the adjustment end face of the substrate of the movable portion such that they are arranged in a center portion of the first mould surface and spaced apart from all outer edges of the first mould surface for the benefit(s) of producing a foamed product having an inner foamed/low-density portion surrounded by an outer un-foamed/high-density frame-shaped portion and/or producing foamed products having a reduced thickness, reduced weight, and improved strength, as suggested by Naruta. Additionally, since a person 
Regarding claim 4, Helming further discloses wherein the at least one local part of the mould chamber has at least two local parts having shapes changed (P0025, P0037, P0043, and F11-16). Naruta further suggests/obviates this claim (see Figs. 2 and 4).
Regarding claim 6, Helming further discloses wherein the foaming agent is a physical foaming agent (P0044). Naruta further suggests/obviates this claim (“gas” as a foaming agent: pages 1 and 4).
Regarding claim 9, Helming further implicitly discloses/suggests wherein when the substrate moves from the molding position to the injection molding position, the adjustment end face moves from the first mould surface to a direction facing to the second mould surface (when 140 moves from the end/molding position shown in F16 and F11 to the extended/injection position shown in F12, 141 moves/slides from MS110 to a direction 1010 facing/towards MS120 and into 200 so as to face MS120, .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US 20130328229) in view of Naruta (JP 2011025450A with English machine translation) as applied to claim 6 above, and further in view of Ozaka (US 20050285294). All references are of record.
Regarding claim 7, the combination does not teach that the foaming agent is a supercritical fluid.
 In the same field of endeavor, methods for molding foamed resin articles having high foamed portions and low foamed portions and/or using a movable portion of a mold to locally expand the mold cavity (abstract), Ozaka teaches to use a supercritical fluid such as supercritical liquid nitrogen as a suitable foaming agent because it can function as both a gas and a liquid, is readily mixed and diffused in a resin, and promotes/accelerates foaming in the part where the cavity is expanded (P0034-0036, P0038, P0061 and claim 6-7). 
Since Helming teaches to use any know suitable foaming agent and mentions nitrogen (P0044) while Naruta teaches that the use of supercritical fluid as a foaming is known in the art (pg. 1), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of the combination in view of Ozaka by using a supercritical fluid such as supercritical liquid nitrogen as the foaming agent for the benefit(s) of enhancing mixing/diffusing of the foaming agent in the polymer material and/or promoting/accelerating foaming at the local part where the mould chamber is expanded. See MPEP §§ 2143 I B, 2143 I C, and 2143 I G. In addition, since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Dauphant (FR 2167344A1 with English machine translation – of record) discloses that the stroke of movable portions is an optimizable result-effective variable that influences the degree of foaming (Abstract and pg. 4) and suggests the newly added limitation substantially as claimed by applicant (Figs. 1-2 and accompanying text). 
Nomura (US 2002/0094428 – of record) suggests the newly added limitation substantially as claimed by applicant (Fig. 2 and P0164) and use of two local parts in a mould chamber for the benefit(s) of producing a molded article having two high foamed section(s) and un-foamed/low-foamed section(s) (P0059, P0076-0080, P0098, P0101, P0119-0120, P0143-0147, F4 and F6).
Masukawa (JP 2011025472A with English machine translation – of record) suggests that the positioning/arrangement of the exterior peripheral surface of a movable portion and the adjustment end face of the movable portion with respect to all edges of a first mould surface(s) dictates the location of the 
Naritomi (US 5547621 – of record) discloses that volume alterations in the mold chamber are expected to intrinsically produce changes on a surface force (e.g. pressure) exerted on the mixture (C2, L50-58, Figs. 8-12, and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743